   Case 3:21-cr-00442-JLS Document 24 Filed 04/01/21 PageID.43 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
                       (HONORABLE JANIS L. SAMMARTINO)

UNITED STATES OF AMERICA,   )                  Case No.: 21-CR-442-JLS
                            )
         Plaintiff,         )
                            )                  ORDER GRANTING JOINT MOTION TO
v.                          )                  CONTINUE MOTION HEARING/TRIAL
                            )                  SETTING
VERONICA RANGEL, AND        )
ANTHONY LUIS RANGEL OROZCO, )
                            )
         DefendantS.        )
                            )



       Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED
that the motion hearing/trial setting in this matter now scheduled for April 9, 2021, be
continued until May 14, 2021, at 1:30 p.m. Defendants must file an Acknowledgment of
Next Court Date by April 23, 2021.
       For the reasons set forth in the joint motion, the Court finds that the ends of justice
will be served by granting the requested continuance, and these outweigh the interests of
the public and the defendants in a speedy trial. Accordingly, the delay occasioned by this
continuance is excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).
       IT IS SO ORDERED.

Dated: April 1, 2021




                                                                                 21-CR-442-JLS
